DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 02/09/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore A. Wood on February 18, 2022.
The application has been amended as follows:
The Abstract has been replaced by:
A clamp circuit including a power dissipation circuit having at least one transistor and a resistor which dissipates power from the surge across the resistor and the transistor by turning on the at least one transistor and forming a voltage divider between a source impedance and the resistor thereof disposed in series with a channel of the transistor, and the resistor holding a portion of transient pulse seen 
Paragraph [0037] has been replaced by:
[0037] The BIT function of the clamp circuit 300 can be performed by a sub- circuit 330 of the clamp circuit 300. The sub-circuit 330 [[303]] can be implemented in the previously described clamp circuits 100 and 200 with a minimal increase in circuitry. Specifically, the sub-circuit 330 includes a resistor 305, a transistor 307, a resistor 309, a resistor 319, a diode 311, and a driver 313.
Claims have been amended as follows:
Claims 4 and 6 have been replaced by:
4. (Currently Amended) The clamp circuit according to claim 3, wherein 
6. (Currently Amended) A method for operating a clamp circuit configured to protect a load against a surge, the method comprising: 
powering the clamp circuit including a power dissipation circuit including at least one transistor and a resistor; 
dissipating power, via the power dissipation circuit, from the surge across the resistor and the at least one transistor by turning on the at least one transistor, wherein Page 6 of 16Appl. No. 16/577,300 when the at least one transistor is turned on, a voltage divider is formed 
enabling via a sub-circuit of the clamp circuit, a built-in test function of the clamp circuit by applying a test pulse signal to a gate of the at least one transistor, the test pulse signal being a digital signal, and asserting a digital response signal at an output terminal of the clamp circuit using a readout circuit including a readout circuit transistor, a first resistor connected between the at least one transistor and the resistor of the power dissipation circuit, and a second resistor and a diode; and 
determining, in response to enabling the built-in test function, a status of the clamp circuit.
Allowable Subject Matter
Claims 1-10, 12-13 and 16-19 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 1, applying a test pulse signal to a gate of the at least one transistor, the sub-circuit comprising: a readout circuit comprising a readout circuit transistor and a first resistor connected between the at least one transistor and the resistor of the power dissipation circuit, and a second resistor and a diode, the readout circuit being configured to output a test response signal;
claim 6, applying a test pulse signal to a gate of the at least one transistor, the test pulse signal being a digital signal, and asserting a digital response signal at an output terminal of the clamp circuit using a readout circuit including a transistor, a first resistor connected between the at least one transistor and the resistor of the power dissipation circuit, and a second resistor and a diode; and determining, in response to enabling the built-in test function, a status of the clamp circuit;
-regarding claim 17, wherein the built-in test circuit is configured to apply the test pulse signal to a gate of the at least one transistor; and a first resistor connected between the at least one transistor and the resistor of the power dissipation circuit, a readout circuit transistor connected to the first resistor, and a second resistor and diode connected in series with the readout circuit transistor, wherein the diode is configured to output a test response signal at the output terminal, and when the clamp circuit is functional the test response signal is a replica of the test pulse signal;
-regarding claims 2-5, 12-13 and 18-19, they are considered allowable due to their dependency on claim 1; and
-regarding claims 7-10 and 16, they are considered allowable due to their dependency on claim 6.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839

	/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839